                      THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            GREENSBORO DIVISION


KENNETH JEFFREYS,                           )
an individual,                              )
                                            )
              Plaintiff,                    )
                                            )                CASE NO.: 1:21-cv-449
vs.                                         )
                                            )
NORTHWEST CENTRE ACQUISITION LLC,           )
a North Carolina Limited Liability Company, )
                                            )
              Defendant.                    )
__________________________________________)



                                         COMPLAINT

       Plaintiff, KENNETH JEFFREYS, through his undersigned counsel, hereby files this

Complaint and sues NORTHWEST CENTRE ACQUISITION LLC, a North Carolina Limited

Liability Company, for injunctive relief, damages, attorneys’ fees and costs pursuant to 42

U.S.C. § 12181 et seq., (“Americans with Disabilities Act” or “ADA”) and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Guilford County, North

Carolina.




       Case 1:21-cv-00449-NCT-LPA Document 1 Filed 06/03/21 Page 1 of 6
          3.    Plaintiff, KENNETH JEFFREYS, (hereinafter referred to as “MR. JEFFREYS”

or “Plaintiff”), is a resident of Wake County, North Carolina.

          4.    MR. JEFFREYS, is an individual with a qualified disability under the ADA. In

1992, MR. JEFFREYS was hit by a drunk driver while working on his job. As a result of that

accident, MR. JEFFREYS is a double leg amputee.

          5.    Due to his disability, MR. JEFFREYS is substantially impaired in several major

life activities and requires a wheelchair for mobility.

          6.    Upon information and belief, NORTHWEST CENTRE ACQUISITION LLC, a

North Carolina Limited Liability Company, (hereinafter referred to as “Defendant”) is registered

to do business in North Carolina.       Upon information and belief, NORTHWEST CENTRE

ACQUISITION LLC, is the owner and/or operator of the real property and improvements which

are the subject of this action, to wit: Northwest Centre Shopping Center (hereinafter referred to

as the “Property,”) which is generally located at 2803 Battleground Avenue, Greensboro, NC

27408.

          7.    All events giving rise to this lawsuit occurred in the Middle District of North

Carolina, Guilford County.

                                           COUNT I
                              (VIOLATION OF TITLE III OF THE ADA)

          8.    Plaintiff realleges and reavers Paragraphs 1 - 7 as if they were expressly restated

herein.

          9.    The Property, a retail shopping plaza, is open to the public and provides goods

and services to the public.

          10.   Plaintiff has visited the Property discussed herein multiple times, including his


                                                     2




          Case 1:21-cv-00449-NCT-LPA Document 1 Filed 06/03/21 Page 2 of 6
last visit in January 2021, and plans to visit again in the near future.

                11.     However, during his visits, MR. JEFFREYS experienced serious difficulty

accessing the goods and utilizing the services at the Property due to the architectural barriers discussed

in this Complaint. Moreover, but for the inaccessible condition of the Property, Plaintiff would like to

visit the Property more often.

                12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendant. Additionally, MR. JEFFREYS continues to desire to visit the Property, but

fears that he will again encounter serious difficulty and safety hazards due to the barriers discussed

herein which still exist.

                13.     Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or denying

Plaintiff the benefits of the goods and services located on the Property by failing to provide and/or

correct the following barriers to access which Plaintiff personally observed, encountered, and which

hindered his access:

              A.        Plaintiff encountered inaccessible parking designated as accessible throughout

                        the Property due to excessive long and cross slopes. This condition made it

                        difficult for Plaintiff to safely transfer in and out of his vehicle and into the

                        access aisle; and

              B.        Plaintiff encountered inaccessible curb ramps on the designated accessible

                        routes throughout the Property due to excessively steep long and cross slopes

                        and a lack of level landings. These conditions made it difficult and for Plaintiff

                        to maneuver along the accessible route of travel and increased his risk of fall;

                                                      3




        Case 1:21-cv-00449-NCT-LPA Document 1 Filed 06/03/21 Page 3 of 6
                       and

             C.        Plaintiff encountered inaccessible entrances to tenants throughout the Property

                       due to lack of level clear floor space in the pull side clearance area of the

                       entrance. These conditions made it difficult for Plaintiff to enter into tenant

                       entrances and increased his risk of fall.

       14.     Upon information and belief, there are other current violations of the ADA and the

ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist and

have not been remedied or altered in such a way as to effectuate compliance with the provisions of the

ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff additionally

intends to return to the Property as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to fully

utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.



                                     PRAYER FOR RELIEF

                                                     4




       Case 1:21-cv-00449-NCT-LPA Document 1 Filed 06/03/21 Page 4 of 6
       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facility to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such

               reasonable time so as to allow Defendant to undertake and complete

               corrective procedures;

       D.      That the Court award reasonable attorneys’ fees, costs (including expert

               fees), and other expenses of suit, to the Plaintiff; and

       E.      That this Court award Plaintiff such other additional and proper relief as

               may be just and equitable.



Date: June 3, 2021

                                               Respectfully Submitted,


                                               KU & MUSSMAN, P.A.
                                               18501 Pines Blvd, Suite 209-A
                                               Pembroke Pines, Florida 33029
                                               Tel: (305) 891-1322
                                               Fax: (954) 686-3976


                                                     5




       Case 1:21-cv-00449-NCT-LPA Document 1 Filed 06/03/21 Page 5 of 6
                             By: /s/ Walter E. Daniels
                                     KU & MUSSMAN, P.A.
                                     Attorney for Plaintiff
                                     Walter E. Daniels III, Esq.
                                     NC Bar No. 27219
                                     14 South Pack Square, Suite 502
                                     Asheville, North Carolina 28801
                                     Tel: (828) 258-7022
                                     Fax: (888) 277-2412
                                     danielslawfirm.p.c@gmail.com




                                   6




Case 1:21-cv-00449-NCT-LPA Document 1 Filed 06/03/21 Page 6 of 6
